Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-99.d.2 FORM OF AMENDMENT NO. 2 TO EXHIBIT A OF THE INVESTMENT MANAGEMENT AGREEMENT THIS AMENDMENT to Exhibit A to the Investment Management Agreement dated September 24, 2004 (the Agreement) between DELAWARE GROUP GLOBAL & INTERNATIONAL FUNDS and DELAWARE MANAGEMENT COMPANY , a series of Delaware Management Business Trust (the Investment Manager), amended as of the day of , 2008, lists the Funds for which the Investment Manager provides investment management services pursuant to this Agreement, along with the management fee rate schedule for each Fund. This Amendment supersedes all previous amendments to Exhibit A to the Agreement. Fund Name Effective Date Management Fee Schedule (as a percentage of average daily net assets) Annual Rate Delaware Emerging Markets Fund September 24, 2004 1.25% on the first $500 million; 1.20% on the next $500 million; 1.15% on the next $1,500 million; and 1.10% on assets in excess of $2,500 million Delaware Global Value Fund March 30, 2006 0.85% on the first $500 million; 0.80% on the next $500 million; 0.75% on the next $1,500 million; and 0.70% on assets in excess of $2,500 million Delaware International Value Equity September 24, 2004 0.85% on the first $500 million; 0.80% on the next $500 million; 0.75% on the next $1,500 million; and 0.70% on assets in excess of $2,500 million Delaware Focus Global Growth Fund December 29, 2008 0.85% on the first $500 million; 0.80% on the next $500 million; 0.75% on the next $1,500 million; and 0.70% on assets in excess of $2,500 million DELAWARE MANAGEMENT COMPANY, DELAWARE GROUP GLOBAL & a series of Delaware Management Business INTERNATIONAL FUNDS By: By: Michael J. Hogan Patrick P. Coyne Executive Vice President/Head of Chairman/President/Chief Executive Equity Investments Officer Attest: Attest: Name: Name: Title: Title: 632005-1
